      Case 2:19-cv-00264 Document 185 Filed on 09/29/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 29, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

FIMBANK PLC,                                 §
                                             §
         Plaintiff,                          §
VS.                                          § CIVIL ACTION NO. 2:19-CV-264
                                             §
DISCOVERY INVESTMENT CORP., et               §
al,                                          §
                                             §
         Defendants.                         §

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending before the Court is the motion to withdraw of counsel for Defendant SPV

SAM Eagle Inc. (“SAM Eagle”) and SAM Eagle’s incorporated motion to voluntarily

dismiss its counterclaim against Plaintiff FIMBANK PLC. D.E. 161. On August 31,

2020, United States Magistrate Judge Julie K. Hampton issued a Memorandum and

Recommendation (D.E. 175), recommending that the motion be granted in part, that

counsel be permitted to withdraw, and that SAM Eagle’s counterclaim against

FIMBANK PLC be dismissed with prejudice. The parties were provided proper notice

of, and opportunity to object to, the Magistrate Judge’s Memorandum and

Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No.

2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and


1/2
      Case 2:19-cv-00264 Document 185 Filed on 09/29/20 in TXSD Page 2 of 2




recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 175), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, the motion (D.E. 161) is

GRANTED IN PART and the attorneys, Thomas R. Nork, Christopher R. Hart, Michael

J. Wray, and their law firm Holman Fenwick Willan USA LLC, are hereby withdrawn

from representation of SAM Eagle Inc. in this case. The motion is GRANTED IN

PART and SAM Eagle Inc.’s counterclaim against FIMBANK PLC is DISMISSED

WITH PREJUDICE. The motion is DENIED IN PART insofar as SAM Eagle Inc.

sought dismissal of its counterclaim without prejudice.

       ORDERED this 29th day of September, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
